Mr. Justice Benson
delivered the opinion of the court.
1. Plaintiff presents two contentions: (1) That the abstract of title furnished by defendant shows the title to be unmarketable; and (2) that since the contract pleaded by defendant rests in parol, it is void under the statute of frauds.
It will be observed that the contract pleaded by defendant called for payment as follows: “$500.00 down and when title was found to be marketable by cm abstract of title the plaintiff agreed to pay the further sum of $3,500.00.” From the stipulation of facts it appears that in July, 1914, negotiations were had between the parties hereto regarding a purchase by plaintiff of lots 8 and 9 in Arcadia Addition, Clackamas County, “but no formal or written contract was entered into between plaintiff and defendant as to the purchase of said property.” On August 12, 1914, plaintiff gave defendant a check for $500 as a first payment on the lots. On October 15, defendant fur*406rdslied plaintiff an abstract of title which she submitted to her attorney and, on October 17, he gave her 'a written opinion thereon as follows:
“Portland, Oregon, October 17, 1914.
“Mrs. John Annand, City.
“Dear Madam: I have examined the accompanying abstract prepared by the Clackamas Abstract & Trust Company and the Clackamas Title Company as to title to lots 8 and 9 in Arcadia, in section 2, Township 2 South, Range 1 East in Clackamas County, Oregon, and also the blue print map of Arcadia accompanying said abstract, and from such examination, hereby certify:
“(1) That there are numerous interlineations, which appear throughout the abstract of material matters which I have to assume are made by the abstractors, but there is nothing in the abstract to show this fact. The abstract is certified by the abstractor personally to the parties ordering the abstract, and his liability would be only to these parties so you would have no recourse on him if error has been committed in the abstract.
“(2) On page 24 there is a mortgage from Addie Godfrey and E. H. Godfrey to John A. Confer. This mortgage is assigned at page 26 by Joseph A. Confer. I am informed that this an error in the abstract and the records show John A. Confer. According to this abstract this mortgage is improperly assigned.
“ (3) In the deed from John A. Confer in Portland & Willamette Valley Ry. Co. set out on page 17 of the abstract the description runs northerly along the west boundary of the 50 acre tract described in the fore part of the deed and thence North 31 Deg. 30' East 13 chns. to a point; thence Northerly along the middle of the present traveled county road to a point from which a stake known as Station 205 on the center line of the Portland & Willamette Valley Ry. Co. as now located, bears South 57 Deg. 30' East distant 194 ft. and the balance of the description refers largely to stakes along this railroad survey. There is no *407record of this railroad survey in the abstract and I am also informed that the railroad company have no record of it, so that it is impossible to locate this boundary line.
“(4) The dedication of Arcadia set out on page 55 of the abstract described a tract of land containing 50 acres except about 6% acres sold to Portland & "Willamette Yalley Ry. Co. and also excepting land sold to Johnson, Standfer & Anderson, winds up by saying the land especially to be conveyed by this deed is a triangular parcel of 3 acres more or less within the above-bounded tract and lying West of and adjoining the right of way of the Portland & Willamette Valley Ry. Co. It is quite evident from the map that Arcadia contains more than 3 acres, but it is impossible without having the definite location of the stakes of the railroad survey to tell whether the boundaries of the lots shown on the plat of Arcadia are within the boundary of the land owned by F. F. Johnson and attempted to be platted as Arcadia.
“The last extension of the abstract by the Clackamas Title Company shows a lien filed by Edward H. Cousions for $660, which is still of record and unsatisfied.
“Yours very truly,
“W. Y. Masters.”
Defendant’s attorney then had the abstract company correct the abstract and cure all the defects except those numbered 3 and 4. From these it appears that the record is lacking in data from which to definitely fix the boundaries of the land and that there is of record an unsatisfied mechanic’s lien for the sum of $660. The abstract does not disclose any remedy as to these, and, on November 9, 1914, plaintiff notified defendant that she rescinded the contract and demanded a return of the $500. This was refused and on December 1, 1914, defendant tendered to plaintiff a deed to the property and a proposed mortgage to be *408executed by plaintiff and her husband, to secure the remainder of the purchase price, and demanded that plaintiff complete the transaction.
The defendant does not contend that the abstract of title discloses a marketable title, but urges that she has displayed to plaintiff a plat disclosing a survey of the premises and definitely fixing the location of the monuments, the absence of which from the record rendered the boundary uncertain. However, plaintiff insisted that such plat should be authenticated and placed of record, which has never been done. It is also urged that the notice of lien is so crudely and ignorantly framed that it does not constitute a valid encumbrance upon the property, but an exemplification of it is not displayed in the abstract. It is admitted that defendant tendered a warranty, deed and money to cover the cost of revenue stamps and recording fees, but there has been no tender of an abstract which discloses a cure for the defects above noted, Under these conditions the question to be determined is not whether the title is actually marketable, as disclosed by the public records and by evidence other than that disclosed in the abstract. In a case which is practically a counterpart of the one at bar, this court speaking by Mr. Chief Justice Lord said:
‘ ‘ It may be true that the title tested by the original record and conveyances and other facts not upon the face of the abstract is good and free from defects. It may be true that the curative? acts will obviate the objections suggested, and the statute of limitations bar the uncanceled encumbrance, but these are matters which may involve litigation or judicial inquiry to determine the validity of title. The title, as disclosed by the abstract, is not the good title the. defendants agreed to convey”: Kane v. Rippey, 24 Or. 338 (33 Pac. 936).
*409The conclusion reached in that case has never been questioned by this court and is controlling in the present. It .matters not whether the contract is valid or void by reason of the statute of frauds since in either event the defendant has not complied with its terms. The judgment is reversed and the cause is remanded for further proceedings not inconsistent herewith.
Beversed and Bemanded.
Beheaeing Denied.
Mr. Chief Justice McBride, Mr. Justice Burnett and Mr. Justice Harris concur.